Citation Nr: 1415591	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for degenerative changes of the lumbar spine, claimed as a back injury, to include subtle dextroscoliosis, spondylosis, and degenerative arthritic changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994, and from March 1995 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript has been associated with the file.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's current back disability had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. 
§§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for degenerative changes of the lumbar spine.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A May 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in October 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA and private medical records are in the file.  At the hearing, the Veteran requested that the record remain open for an additional 60 days to allow the submission of additional medical evidence.  No additional evidence was received, and there is no indication on the part of the Veteran that he wants VA to obtain these records.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a September 2010 medical examination to obtain an opinion as to whether his back disability was the result of an injury reportedly sustained in service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran has claimed entitlement to service connection for a back disability that he contends resulted from an in-service back injury.  At his February 2012 Board hearing, the Veteran testified that while doing sit-ups in November of 1995, he hit a rock and was taken to the hospital.  He stated he was put on light duty profile for two months.  He noted that subsequently he failed his Army physical training test and was discharged from service as a result.  The Veteran reported that about a month and a half after service, he was employed as a truck driver but lost the job because he "couldn't take the bouncing around in the truck anymore."  The Veteran reported first being diagnosed with a back condition in the middle of 1996, and he sought treatment on and off since that time.

The Veteran's service treatment records (STRs) reflect that he was treated for back pain in October and November 1995, which the Veteran reported was ongoing for two months, but he denied any specific trauma.  Physical therapy notes dated November 1995 show the Veteran's complaints of low back pain had resolved, but that he still suffered from mid-back pain.  Follow up treatment notes from December 1995 show resolving mid-back pain.

The Veteran's service personnel records (SPRs) indicate the Veteran was recommended for discharge from service after failing his Army Physical Fitness Test (APFT) for the third time in January 1996.  The record stated the Veteran had no profile or visible physical impairments, and the weather was not a factor; therefore, there was no reason for the Veteran's third failure of the APFT.  Records show the Veteran's first APFT failure occurred in April 1995, and the second failure occurred in July 1995, which were prior to the Veteran's in-service back injury.  The counseling forms were all signed by the Veteran. 

Private treatment records from the Veteran's physician, R.W., dated December 2003 through December 2004, show the Veteran had mild degenerative changes of the lower back, as well as scoliosis.  A March 2007 private radiology report shows an impression of mild disc space narrowing at L4-5, suggestive of early degenerative disc disease.  Thereafter, the Veteran underwent a more invasive test which did not show disc disease.  A May 2007 private MRI showed an impression of minimal lumbar spondylosis with no evidence of a disk herniation, central spinal or foraminal stenosis.  An associated note from a private physician stated the spinal cord appeared normal, with well maintained disc spaces, and listed an impression of normal study of the thoracic spine.

A July 2007 letter from R.K., a private physician listed a diagnosis of chronic thoracic sprain with associated left upper thoracic paraspinal muscle strain, with no evidence of thoracic radiculopathy.

A July 2007 letter from R.B., a private neurologist, stated the Veteran provided a history of injury while in service when he hit a rock directly between the shoulder blades, while doing sit-ups.  The doctor noted severe subjective pain on gentle palpation over the dorsal spine.  The doctor noted that review of the Veteran's MRI studies did not show any significant abnormalities for which surgery would be beneficial.  

VA treatment records dated June 2010 show treatment for lower back pain.  The record notes the May 2007 MRI showed a completely normal back, and goes on to describe that the 2007 examiner observed that the Veteran's reaction was abnormal which made him wonder if there was some secondary gain involved. 

The Veteran underwent a VA spine examination in September 2009.  At examination, the Veteran reported that he suffered an injury in service, and has continuous mid back pain that is in the middle of his back and radiates down to his right hip.  The diagnosis listed an impression of subtle dextroscoliosis of the thoracolumbar region, minimal spondylosis at L4-5, and mild degenerative arthritic changes of the facet joints of L5-S1.  The examiner opined that the lumbosacral spine condition was not the result of injury sustained in service, and it was less likely than not that the Veteran's thoracic spine condition was the result of injury in service.

In a March 2011 addendum opinion, the VA examiner explained that degenerative changes were the effects of age, but injury to the spine could cause earlier and more degenerative changes than what is seen with that which occurs with aging.  The examiner concluded that the minimal degenerative changes seen on examination of the Veteran in September 2010 were more likely associated with age and not the result of any lumbar injury.  The examiner noted that the September 2010 electromyogram and nerve conduction study on the right lower extremity did not reveal any findings of acute radiculopathy and straight leg raising was negative.  The examiner noted that this coincided with the above findings related to mild degenerative changes at L5-S1.  The examiner further concluded that the subtle dextroscoliosis was a congenital condition, excluding any abnormalities of the vertebral bodies, and that the reported back injury in service was not the cause of dextroscoliosis, or any back pain associated with it.

In May 2011, the Veteran submitted a VA Form 9, in which he asserted that his mild degenerative changes of the lumbar spine were service related.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. 
§ 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current spinal disability is not the result of the Veteran's service, but rather was a result of aging.  For these reasons, the Board finds the September 2010 VA examiner's opinion to be highly probative to the question at hand.  Though there are numerous private and VA treatment records pertaining to the Veteran's back disability, none offer an etiological opinion.  There, the private treatment records and VA treatment records do not support a finding of nexus between the Veteran's current disability and service.  Rather, they just recite the Veteran's history as reported by him.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service back pain and his current degenerative changes of the lumbar spine.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of whether a particular back injury was acute or is otherwise related to his current back disability. 

With respect to the continuity question, the Board notes that the Veteran himself has asserted that his back pain began in service in November 1995, and continued since that time.  While the Veteran credibly believes that his current back disability is related to his in-service injury, his lay evidence is outweighed by the medical opinion evidence for the reason set forth above. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's back disability and his military service.  The mere fact of an in-service injury is not enough; there must be chronic disability resulting from such injury.  Here, the more probative evidence shows that the Veteran's current back disability is not etiologically related to his in-service injury.  Thus, the record does not show a chronic back disability resulted from the in-service injury.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability is not warranted.

      (CONTINUED ON NEXT PAGE)







ORDER

Service connection for degenerative changes of the lumbar spine, claimed as a back injury, to include subtle dextroscoliosis, spondylosis, and degenerative arthritic changes is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


